
	
		IV
		112th CONGRESS
		2d Session
		H. RES. 789
		IN THE HOUSE OF REPRESENTATIVES
		
			September 19, 2012
			Mr. Fincher submitted
			 the following resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		RESOLUTION
		Reaffirming the importance of religion in
		  the lives of United States citizens and their freedom to exercise those beliefs
		  peacefully.
	
	
		Whereas the first act of Congress in 1774 was a prayer,
			 and Congress still begins its daily sessions with prayer today;
		Whereas State conventions from 1787 to 1788 that met to
			 ratify the United States Constitution began with prayer;
		Whereas the constitutions of each of the 50 States
			 explicitly have recognized or expressed gratitude to God in either the preamble
			 or body;
		Whereas every President in United States history has
			 recognized God and religious faith in the public life of the Nation;
		Whereas since the earliest years of the United States,
			 Congress has appropriated money yearly to pay Congressional and military
			 chaplains;
		Whereas Congress passed a law in 1865 to have the phrase
			 In God We Trust engraved on United States coinage in 1865;
		Whereas the phrase In God We Trust became
			 the national motto in 1956 and is prominently displayed in both the United
			 States House and Senate Chambers;
		Whereas the Bible is the best-selling book of all time;
		Whereas a Pew Forum on Religion & Public Life survey
			 from 2007 shows that 92 percent of United States citizens believe in God and
			 78.4 percent identify themselves with Christianity;
		Whereas of the $298,420,000,000 of charitable
			 contributions made in the United States in 2010, 32 percent, or
			 $95,880,000,000, went to religious organizations according to the National Park
			 Service;
		Whereas, from September 2010 to September 2011, 64,300,000
			 people in the United States volunteered and 33.2 percent did so for religious
			 organizations, the highest percentage of all categories according to the Bureau
			 of Labor Statistics; and
		Whereas a 2006 to 2007 study by the Association of
			 Religion Data Archives shows that 30.3 percent of religious people perform
			 charity work, and of that 30.3 percent, 75.9 percent are part of Christian
			 congregations: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)reaffirms the importance of religion in the
			 lives of United States citizens and their freedom to exercise those beliefs
			 peacefully;
			(2)recognizes that
			 Judeo-Christian heritage has played a strong role in the development of the
			 United States and in the lives of many of the Nation’s citizens;
			(3)rejects efforts to
			 remove evidence of Judeo-Christian heritage and references to God from public
			 structures and resources; and
			(4)expresses support
			 for preserving the freedom to exercise religious beliefs in the United
			 States.
			
